Title: To George Washington from John Hodgson, 28 February 1791
From: Hodgson, John
To: Washington, George



May it Please your Excellency.
No. 46 Ludgate Hill London.28th Febry 1791

From that Universal well known Philanthropy and Condescension, that is the great Characteristic of your Excellency’s disposition, I am encouraged to request a favour, which your complying with, will render a most essential Service, to him who thus presumes to address you.
The request I humbly make is, that your Excellency will be pleased to inform me, whether you had, or have not at this time in your Service, one David Johnson a Native of Chelsea near London, who went from England in the Year 1767 on Board the Deal Castle Man of War, Stationed for America, and which said David Johnson as I have been informed, had the Honour of being in your Excellencys service, either as Colonel of a Regiment, or in some other Military official Character.
In the year 1787 a Person from New York came to Chelsea, and Inquired after the Mother and Sister of this Mr Johnson, his Mother was then Deceased, but his Sister who is my Wife is now Living: the Person left word that it was the request of Mr Johnson, that he might hear of the situation of his Family, and to address a letter for Colonel Johnson at New York: I have sent several letters agreeable to the direction, but never receiv’d any answer.
Your Excellencys compliance with the above request, will give the most ample Satisfaction, and be ever considered as the highest mark of Honour and Respect conferred on him, Who is With the most Profound Reverence & Admiration: (May it please your Excellency,) Your Excellencys most Obedient, And Devoted Servant

John Hodgson.

